Dismiss and Opinion Filed November 19, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01237-CV

              IN THE INTEREST OF E.A.E., E.E.E., AND E.J.E., CHILDREN


                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-55549-2014

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       The Court has before it appellant’s motion to dismiss the appeal. Appellant states she no

longer desires to pursue the appeal. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).



                                                  /Carolyn Wright/
151237F.P05                                       CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF E.A.E., E.E.E.,                  On Appeal from the 416th Judicial District
AND E.J.E., CHILDREN                                Court, Collin County, Texas
                                                    Trial Court Cause No. 416-55549-2014.
No. 05-15-01237-CV                                  Opinion delivered by Chief Justice Wright,
                                                    Justices Lang-Miers and Stoddart
                                                    participating.

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellee Erroll Lynn Eaton recover his
costs of the appeal, if any, from appellant Joanne Marie Eaton.



Judgment entered November 19, 2015.




                                              –2–